DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  “one or more than one or the amino acid mutations”. Suggested correction is “one or more than one of the following amino acid mutations”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  reference to cancelled claim 22.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 25, 37, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the polynucleotide encoding the fusion protein”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, claim 18 will be examined without the limitation "the polynucleotide encoding the fusion protein”.  
Claims 25, 37, 39 and 40 each recite “a fusion protein comprising…a nucleic acid encoding the modified LbCas12a polynucleotide… [or]  a nucleic acid encoding the polypeptide of interest” (See (a) in claim 25, (c) (a) in claim 37, (c) (i) in claims 39 and 40). It is unclear how the recited nucleic acids are incorporated in the fusion protein. For the purpose of compact prosecution, these claims will be interpreted such that the recited fusion protein only includes the polypeptides and not the nucleic acids. Claim 25 will be interpreted to recite “A Type V Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) - associated (Cas) (CRISPR-Cas) system comprising: (a) a fusion protein comprising (i) the modified LbCasl2a polypeptide of claim 1 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 7, 8, 25, 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites a generic limitation “a mutation in the nuclease active site” without identifying any mutation site within the nuclease region of the modified LbCas12a in the instant claim or the instant specification. The nuclease lobe of wildtype LbCas12a spans ~400 amino acids (Zetsche et al., cited in IDS dated 5/26/2020).
Claims 7, 8, 25, 37, 39 and 40 each recite a generic limitation “a polypeptide of interest”. Claim 11 and the instant specification (page 32, last para) list a series of polypeptides by their functional features as suggestive exemplars for this genus. The instant specification identifies structural features of one adenosine deaminase (SEQ ID No. 18-22 for wild type and mutated versions of E.coli specific tRNA-specific adenosine deaminase (TadA)), cytosine deaminase (SEQ ID No. 23, 24, 25, 42-48) and UGI domain (SEQ ID No. 26).
According to the MPEP § 2163, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and s structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of s structurally s similar antibodies" that "are not representative of the full variety or scope of the genus.").”
Therefore, regarding claim 4, “a mutation in the nuclease active site” includes any mutation to any one or more than one of the ~400 amino acids within the nuclease lobe of the LbCas12a. The specification does not disclose any mutation within this region. Therefore, the disclosure cannot be considered representative of this genus, and does not satisfy the written description requirement.
Regarding claims 7, 8, 25, 37, 39 and 40, “a polypeptide of interest” includes any peptide sequence regardless of its functional characteristics unlimited by any length restrictions. Therefore, the recited genus is practically boundless and the few disclosed sequences cannot be considered representative of this genus. Hence, the specifications do not satisfy the written description requirement.
Claims 25, 37, 38-40 each recite a limitation “a guide nucleic acid (CRISPR RNA, CRISPR DNA, crRNA, crDNA)”. The instant claims and specifications describe two functional domains of the guide nucleic acid (the spacer and the repeat sequence). Furthermore, the specifications use crRNAs in the examples such as crRNA with SEQ ID No. 62 to test the cleavage of PAM library (page 64) and crRNA for both prokaryotic and eukaryotic assays (page 80:CRISPR-Cas plasmid, page 89:Table 3). Although crRNA is a nucleic acid, “a guide nucleic acid” encompasses a guide DNA as well (as stated within the limitation). Implementation of a guide DNA in CRISPR-based gene editing technology is not common place in the art as evidenced by a current review of genome-editing technologies in Gaj et al. (Genome-Editing Technologies: Principles and Applications. Cold Spring Harbor Perspectives in Biology, volume 8, issue 12, December 2012) where in Figure 1 and section on CRISPR-Cas9 specifically identify guide RNA (gRNA) and has no mention of a guide DNA. Since no description of a guide DNA is disclosed, it is not clear that the inventors had full possession of the invention at the time of filing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 11-13, 16-19, 24-25, 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joung et al (US 20190010481 A1, Variants Of CPF1 (CAS12a) With Altered PAM Specificity), Publication date January 10, 2019).
Regarding claim 1, Joung teaches in [0016] a LbCas12a with a sequence identical to the instant claims with four mutation sites recited in this claim. Joung states “Also provided herein are isolated CRISPR from Prevotella and Francisella 1 (Cpf1) proteins from Lachnospiraceae bacterium ND2006 (LbCpf1), comprising a sequence that is at least 80% identical to SEQ ID NO:11, with one or more of the following positions: T152, D156, G532, and/or K538 of SEQ ID NO:11.” As is evident in the instant specifications, a skilled artisan knows Cpf1 and Cas12a are alternative names for the same category of enzymes. The SEQ ID No. 11 of Joung is identical to SEQ ID No. 1 of the instant claims. 

Regarding claim 2, Joung teaches in [0018], [0019] and [0021] several amino acid mutations listed in claim 2. Specifically, in [0018] “In some embodiments, the isolated Cpf1 proteins include one or more of the following mutations: T152R, T152K, D156R, D156K, G532R, and/or K538R.” In [0019], “In some embodiments, the isolated Cpf1 proteins include the following mutations: D156R/G532R/K538R”. In [0021], “In some embodiments, the isolated Cpf1 proteins include mutations at one or more of S202, N274, N278, K290, K367, K532, K609, K915, Q962, K963, K966, K1002 and/or S1003, preferably wherein the mutation increases specificity of the protein. In some embodiments, the isolated Cpf1 proteins include one or more of the following mutations: S202A, N274A, N278A, K290A, K367A, K532A, K609A, K915A, Q962A, K963A, K966A, K1002A and/or S1003A”.
Regarding claim 3, the function of “altered PAM specificity” stems from the mutations i.e. the structural features listed in claim 1. To this end, Joung states in [0079] “Herein we demonstrate that substitutions at or near PAM-proximal amino acid residues can alter the PAM preferences of both AsCpf1 and LbCpf1” which they also show in several figures for example see Figures 1, 4.
Regarding claim 4, Joung teaches several mutation in the nuclease active site of Lbcas12a in [0020] “In some embodiments, the isolated Cpf1 proteins include one or more mutations that decrease nuclease activity, e.g., selected from the group consisting of mutations at D832, E925, R1138, D1148, and/or D1180, preferably D832A, E925A, R1138A, D1148A, and/or D1180A.”
Regarding claim 7 and 8, a fusion protein of two polypeptides comprises of them being physically linked therefore claims 7 and 8 completely overlap in scope. Regardless, Joung teaches such a fusion protein in [0027] “Also provided herein are fusion proteins comprising the Cpf1 proteins described herein, fused to a heterologous functional domain, with an optional intervening linker, wherein the linker does not interfere with activity of the fusion protein.” 
Regarding claims 11-13, 16, Joung teaches heterologous functional domains as polypeptides of interest that can be part of the fusion protein. They identify several adenosine deaminase (in [0033]), cytosine deaminase (in [0032]) and UGI (in [0034]).
Regarding claim 17 and 18, Joung teaches a nucleic acid encoding a modified LbCas12a that is linked to a promoter. Specifically, in [0039] they states “the isolated nucleic acid encodes an isolated CRISPR from Prevotella and Francisella 1 (Cpf1) protein from Lachnospiraceae bacterium ND2006 (LbCpf1), with mutations at one or more of the following positions: T152, D156, G532, and/or K538 of SEQ ID NO:11 and is operably linked to one or more regulatory domains for expressing an isolated CRISPR from Prevotella and Francisella 1 (Cpf1) protein from Lachnospiraceae bacterium ND2006 (LbCpf1), with mutations at one or more of the following positions: T152, D156, G532, and/or K538 of SEQ ID NO:11” A skilled artisan recognizes that “a regulatory domain for expressing” a nucleic acid sequence is a promoter.
Regarding claim 19, Joung teaches codon optimization of the various expression plasmids based on the cell lines used for the experiments. They state in [0133] “[0133] Protein expression plasmids were generated by cloning the human codon-optimized open reading frames of As, Fn, and MbCas12a, and the bacterial codon-optimized LbCas12a open reading frame”. 
Regarding claim 24, Joung teaches vectors and how to produce them to include modified LbCas12a in [0118] (Expression systems).
Regarding claim 25, Joung teaches a CRISPR/Cas system with a fusion protein and crRNA in example 7 (Variants of AsCas12a and LbCas12a for Base Editing Applications). They created two fusion proteins with modified LbCas12a with rAPOBEC1 and used them with 8 crRNAs [0196].
Regarding claim 36, Joung teaches a cell with a nucleic acid encoding modified LbCas12a or fusion proteins (in [0041]).
Regarding claims 37-40, Joung teaches methods of modifying/editing a target nucleic acid within or outside a cell using a modified LbCas12a or a fusion protein comprising of LbCas12a and a crRNA (or nucleotides encoding the same). Specifically, in [0042] “In addition, provided herein are method for altering the genome of a cell, the method comprising expressing in the cell, or contacting the cell with, an isolated protein or fusion protein as described herein, and at least one guide RNA having a region complementary to a selected portion of the genome of the cell, i.e., wherein the complementary region is adjacent to a PAM sequence that corresponds to the protein or fusion protein, e.g., as shown in Table B.” and in [0043] “Also provided are methods of altering a double stranded DNA (dsDNA) molecule, the method comprising contacting the dsDNA molecule with an isolated protein or fusion protein as described herein, and a guide RNA having a region complementary to a selected portion of the dsDNA molecule, i.e., wherein the complementary region is adjacent to a PAM sequence that corresponds to the protein or fusion protein, e.g., as shown in Table B.”. Also, see example 7 as an exemplar. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATASHA DHAR/Examiner, Art Unit 1632                                                                                                                                                                                                        
/KARA D JOHNSON/Primary Examiner, Art Unit 1632